  Case 19-24356       Doc 50     Filed 11/04/20 Entered 11/04/20 14:01:09            Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
_____________________________________________________________________________


Izabel M Szymanski                                           19-24356
                                                             CHAPTER 13
Debtor
                                                             JUDGE Timothy A. Barnes


                                     NOTICE OF MOTION
____________________________________________________________________________
TO: See attached service list
PLEASE TAKE NOTICE that on November 12, 2020 at 1:30 p.m., I will appear before the
   Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present the
   motion to Vacate payroll order a copy of which is hereby attached.
This motion will be presented and heard through Zoom or Zoom for government. No personal
   appearance in court is necessary or permitted. To appear and be heard on the motion, there
   are two methods to do so. Electronically or by telephone. Either will work, though those
   appearing by telephone will require extra clearance before being allowed into the hearing.
   The following information applies to both methods: you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by calling
   Court Solutions at (917) 746-7476.

For Zoom or Zoom for Government: - Meeting ID: 161 329 5276 - Passcode: 433658

For appearing by telephone: Join the hearing by dialing one the two following numbers:
   669-254-5252 or 646-828-7666.
If you object to this motion and want it called on the presentment date above, you must file a
    Notice of Objection no later than two (2) business days before that date. If a Notice of
    Objection is timely filed, the motion will be called on the presentment date. If no Notice of
    Objection is timely filed, the court may grant the motion in advance without a hearing.
                                                                               By: David H Cutler
                                                                               Attorney for Debtor
                                                                  4131 Main St. Skokie, IL 60076
  Case 19-24356      Doc 50    Filed 11/04/20 Entered 11/04/20 14:01:09          Desc Main
                                 Document     Page 2 of 2



                                                                      cutlerfilings@gmail.com
CERTIFICATE OF SERVICE I, David H Cutler, certify/declare under penalty of perjury under
the laws of the United States of America that I served a copy of this notice and the attached
motion/application on each entity shown on the attached list at the address shown and by the
method indicated on the list on November 4, 2020, before 5:30 p.m.
